      Case 2:18-cv-02043-KHV-JPO Document 74 Filed 08/28/19 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

WYATT CHRISTESON AND                        )
PATRICK J. HILLS                            )
                   Plaintiffs,              )                     CIVIL ACTION
                                            )
v.                                          )                     No. 18-2043-KHV
                                            )
AMAZON.COM SERVICES, INC.,                  )
                                            )
                         Defendant.         )
____________________________________________)

                               MEMORANDUM AND ORDER

       Wyatt Christeson brings suit against Amazon.com Services, Inc. to recover unpaid wages,

liquidated damages, punitive damages, costs and attorney fees under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq. On August 6, 2019, Patrick J. Hills filed a notice of consent

to join the lawsuit.1 Plaintiff Consent Form (Doc. #63). This matter is before the Court on

Plaintiffs’ Unopposed Motion For Approval Of Settlement Agreement And Release And Motion

For Dismissal Of Lawsuit With Prejudice (Doc. #67) filed August 9, 2019. For reasons stated

below, the Court sustains the motion in part.

                             Procedural And Factual Background

       The named plaintiff initially filed this lawsuit as a collective action and the Court

conditionally certified a class consisting of “Christeson and seven other IT Support Engineers who

worked for Amazon at any time between January 25, 2015 and March 31, 2018.” Memorandum




       1
                On August 22, 2019, the Court ordered plaintiff to show cause why Hills’ notice of
consent to join should not be stricken from the record. See Order To Show Cause (Doc. #72).
After further review, the Court finds that Hills’ notice of consent is sufficient and he is a proper
party plaintiff. See Mickles on behalf of herself v. Country Club Inc., 887 F.3d 1270, 1278 (11th
Cir. 2018).
      Case 2:18-cv-02043-KHV-JPO Document 74 Filed 08/28/19 Page 2 of 13




And Order (Doc. #43) filed May 16, 2019 at 7; see Complaint (Doc. #1) filed January 25, 2018.

After three unsuccessful motions for approval of a collective action settlement agreement, attorney

fees and costs and a service award,2 named plaintiff (now joined by Hills) has decided to change

courses. Plaintiffs request that the Court (1) decertify the conditionally certified class; 3

(2) approve the settlement agreement between plaintiffs and Amazon; (3) approve an attorney fee

and costs award; and (4) dismiss this action with prejudice.

       Under the settlement agreement, Amazon will pay a total of $32,853.16. Of that amount,

Amazon will pay $6,553.36 to Christeson and $7,341.28 to Hills. The parties calculated these

figures by awarding plaintiffs each $250.00 for any de minimis time worked, plus approximately

$394.00 for each instance that plaintiffs recorded approximately 40, 49 or 55 hours in a work week.

In exchange, plaintiffs will release the FLSA claims which are specifically set forth in the

complaint.

       The rest of the settlement fund ($18,958.52) will go to plaintiffs’ attorney and to cover

costs and expenses. Plaintiffs request $15,000.00 for attorney fees and $3,958.52 for costs and




       2
               See Joint Notice Of Settlement (Doc. #20) filed August 6, 2018; Joint Motion To
Approve Settlement Agreement And Release (Doc. #29) filed December 10, 2018; Plaintiff’s
Unopposed Motion To Approve Fees, Costs, And Expenses (Doc. #31) filed December 10, 2018;
Plaintiff’s Unopposed Motion To Approve Service Award (Doc. #33) filed December 10, 2018;
Plaintiff’s Unopposed Motion For Conditional Certification Of Proposed Settlement Class And
Preliminary Approval Of The Parties’ Settlement Agreement And Release And Notice To
Settlement Class Members (Doc. #40) filed April 30, 2019; Plaintiff’s Renewed Unopposed
Motion For Approval Of Parties’ Settlement Agreement And Release And Notice To Class
Members (Doc. #45) filed May 31, 2019.
       3
               Plaintiffs did not file a motion to decertify and did not brief the issue.
Accordingly, on August 22, 2019, the Court overruled plaintiff’s request for decertification of the
conditional class. Order (Doc. #71).

                                                -2-
      Case 2:18-cv-02043-KHV-JPO Document 74 Filed 08/28/19 Page 3 of 13




expenses.4   Plaintiffs’ counsel asserts that he or she has spent more than 300 hours on this matter

and seeks $15,000.00 in fees, which equates to an hourly rate of $50.00. If the Court reduces the

cost and fee award, the parties will redistribute any remaining funds to plaintiffs. Any Court-

ordered reduction of the cost and fee award will not affect the validity of the settlement. Amazon

reserves the right to object to the proposed cost and fee award and subject it to testing through the

adversarial process, but it does not actually object to plaintiffs’ request for a cost and fee award of

$18,958.52. Defendant’s Response To Plaintiffs’ Request For Attorneys’ Fees (Doc. #68) filed

August 9, 2019 at 2.

                                              Analysis

I.     Motion To Approve Settlement

       When employees file suit against their employer under the FLSA, the parties must present

any proposed settlement to the Court for review and a determination whether the settlement is fair

and reasonable. McCaffrey v. Mortgage Sources, Corp., No. 08-2660-KHV, 2011 WL 32436, at

*2 (D. Kan. Jan. 5, 2011); see Lynn’s Food Stores v. United States, 679 F.2d 1350, 1353 (11th

Cir. 1982). The provisions of the FLSA are not subject to private negotiation between employers

and employees. See Lynn’s Food Stores, 679 F.2d at 1352 (citing Brooklyn Sav. Bank v. O’Neil,

324 U.S. 697, 706-07); Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1234 (M.D. Fla. 2010);

Collins v. Sanderson Farms, Inc., 568 F. Supp. 2d 714, 718 (E.D. La. 2008). To allow such

waivers would nullify the effectiveness of the Act. Collins, 568 F. Supp. 2d at 712. Requiring




       4
               Plaintiffs assert the following itemized costs: (1) filing fee ($400.00); (2) postage
($7.62); (3) mediation fees ($2,060.00); (4) travel reimbursement ($17.40); (5) additional postage
($13.45); and (6) expenses for depositions of Wyatt Christeson ($759.45), Michael Foster
($362.80) and Craig Smith ($337.80).

                                                 -3-
      Case 2:18-cv-02043-KHV-JPO Document 74 Filed 08/28/19 Page 4 of 13




the Court to approve such settlements thus effectuates the purpose of the FLSA—to “protect

certain groups of the population from substandard wages and excessive hours . . . due to the

unequal bargaining power as between employer and employee,” which may “endanger[ ] national

health and well-being and the free flow of goods in interstate commerce.” Brooklyn Sav. Bank,

324 U.S. at 706. To approve an FLSA settlement, the Court must find that (1) the litigation

involves a bona fide dispute, (2) the proposed settlement is fair and equitable to all parties

concerned and (3) the proposed settlement contains an award of reasonable attorney fees. See

McCaffrey, 2011 WL 32436, at *2; Lynn’s Food Stores, 679 F.2d at 1354.

       A.      Bona Fide Dispute

       In its previous orders, the Court found a bona fide dispute, so now it must only determine

whether the settlement is fair and reasonable and whether the requested attorney fees and costs are

reasonable. Memorandum And Order (Doc. #35) filed January 29, 2019 at 11; Memorandum

And Order (Doc. #43) at 8.

       B.      Fair And Reasonable

       To be fair and reasonable, an FLSA settlement must be reasonable to the employees and

must not frustrate FLSA policies. When determining the reasonableness of a settlement, the

framework for evaluating the fairness of a class action settlement is instructive. McCaffrey, 2011

WL 32436, at *2. The Tenth Circuit considers the following factors when deciding whether to

approve a class action settlement under Rule 23(e), Fed. R. Civ. P.: (1) whether the parties fairly

and honestly negotiated the settlement; (2) whether serious questions of law and fact exist which

place the ultimate outcome of the litigation in doubt; (3) whether the value of an immediate

recovery outweighs the mere possibility of future relief after protracted litigation; and (4) the

judgment of the parties that the settlement is fair and reasonable. In its previous order, the Court

                                                -4-
      Case 2:18-cv-02043-KHV-JPO Document 74 Filed 08/28/19 Page 5 of 13




determined that these four factors weigh in favor of approving the settlement. See Memorandum

And Order (Doc. #35) filed January 29, 2019 at 11-12. That conclusion still stands.

       In addition to these factors, the Court must also ensure that the settlement does not

undermine the purpose of the FLSA to protect employees’ rights from employers who generally

wield superior bargaining power.        To do so, the Court considers the following factors:

(1) presence of employees situated similarly to plaintiff, (2) a likelihood that plaintiffs’

circumstances will recur and (3) a history of FLSA non-compliance by defendant or others in

defendant’s industry. Dees, 706 F. Supp. 2d at 1244.

       The record reflects that the settlement is consistent with the purpose of the FLSA.

Although the record indicates that other employees are situated similarly to plaintiffs, those

individuals are free to pursue their own claims in separate actions. In addition, the record suggests

no reason why similar conduct is likely to recur. Finally, the record does not reflect a history of

FLSA non-compliance by defendant or others in its industry.

       The Court therefore finds that the settlement is fair and reasonable.

II.    Attorney Fees And Costs

       Plaintiffs request $18,958.52 in attorney fees and costs, which is substantially more than

the combined $13,894.64 plaintiffs will recover – approximately 136 per cent, in fact, of plaintiffs’

recovery. The FLSA requires that settlement agreements include an award of reasonable attorney

fees and costs. 29 U.S.C. § 216(b); Gambrell v. Weber Carpet, Inc., No. 10-2131-KHV, 2012

WL 162403, at *3 (D. Kan. Jan. 19, 2012); Peterson v. Mortgage Sources, Corp., No. 08-2660-

KHV, 2011 WL 3793963, at *4 (D. Kan. Aug. 25, 2011). Though the Court has discretion to

determine the amount and reasonableness of the fee, the FLSA fee award is mandatory. Gambrell,

2012 WL 162403, at *3 (citing Wright v. U-Let-Us Skycap Servs., Inc., 648 F. Supp. 1216, 1218

                                                -5-
      Case 2:18-cv-02043-KHV-JPO Document 74 Filed 08/28/19 Page 6 of 13




(D. Colo. 1986)). When a settlement creates a common fund, courts apply one of two methods to

determine reasonable attorney fee awards: a percentage of the fund or the lodestar method. See

Rosenbaum v. MacAllister, 64 F.3d 1439, 1445 (10th Cir. 1995). The Tenth Circuit applies a

hybrid approach, which combines the percentage fee method with the specific factors traditionally

used to calculate the lodestar. See Gottlieb v. Barry, 43 F.3d 474, 483 (10th Cir. 1994). In all

cases, the Court must consider the factors listed in Johnson v. Georgia Highway Express, Inc., 488

F.2d 714 (5th Cir. 1974). See Rosenbaum, 64 F.3d at 1445; Ramos v. Lamm, 713 F.2d 546, 552

(10th Cir. 1983), overruled on other grounds by Pennsylvania v. Del Valley Citizens’ Council for

Clean Air, 483 U.S. 711, 725 (1987).

       Where the parties propose a percentage of the fund approach, as they do in this case, the

Court has discretion to reduce an award of attorney fees which it determines would be

unreasonable under the lodestar approach. See Wininger v. SI Mgmt. L.P., 301 F.3d 1115, 1125

(9th Cir. 2002); see also Powers v. Eichen, 229 F.3d 1249, 1258 (9th Cir. 2000) (neither lodestar

nor percentage method should be applied in formulaic or mechanical fashion); In re Petrol. Prods.

Antitrust Litig., 109 F.3d 602, 607 (9th Cir. 1997) (where lodestar amount overcompensates

attorneys according to benchmark standard, second look to evaluate reasonableness of hours

worked and rates claimed is appropriate). The percentage reflected in a common fund award must

be reasonable and, as in statutory fee cases, the Court must articulate specific reasons for fee

awards demonstrating the reasonableness of the percentage and thus the reasonableness of the fee

award. See Brown v. Phillips Petrol. Co., 838 F.2d 451, 454 (10th Cir. 1988). To determine

reasonableness, the Court relies heavily on the 12 factors articulated in Johnson, 488 F.2d 714.

See, e.g., Ramos, 713 F.2d at 552.



                                               -6-
      Case 2:18-cv-02043-KHV-JPO Document 74 Filed 08/28/19 Page 7 of 13




       The 12 Johnson factors are as follows: (1) time and labor required, (2) novelty and

difficulty of the questions presented in the case, (3) skill requisite to perform the legal service

properly, (4) preclusion of other employment by the attorneys due to acceptance of the case,

(5) customary fee, (6) whether the fee is fixed or contingent, (7) any time limitations imposed by

the client or circumstances, (8) amount involved and results obtained, (9) experience, reputation

and ability of the attorneys, (10) “undesirability” of the case, (11) nature and length of the

professional relationship with the client and (12) awards in similar cases. Rosenbaum, 64 F.3d at

1445; Johnson, 488 F.2d at 717-19; Barbosa v. Nat’l Beef Packing Co., No. 12-2311-KHV, 2015

WL 4920292, at *7-8 (D. Kan. Aug. 18, 2015).

       Although plaintiffs acknowledge that the Court considers the Johnson factors in assessing

a fee award, they do not analyze the factors to support their requested fee award. Instead, they

state that the “analysis can be abbreviated here” and that plaintiffs’ counsel “humbly suggests this

award is reasonable by any measure, analysis, or set of factors.” Plaintiffs’ Unopposed Motion

(Doc. #67) at 10. In addition, they assert that their fee request is roughly a one to one ratio of

attorney fee to plaintiffs’ recovery and that this District has approved similar requests in other

cases. Actually, plaintiffs’ counsel seeks approximately 58 per cent of the settlement fund.

Furthermore, plaintiffs’ conclusory statements leave the Court to assess the fee award in light of

the Johnson factors without the benefit of briefing.

       A. Time And Labor Required

       In Brown, the Tenth Circuit noted that although the “time and labor involved” factor does

not necessarily determine the reasonableness of fees in the common fund situation, this factor is

still relevant, and the availability of time records enhances the trial court’s ability to properly

evaluate it. 838 F.2d at 451 n.3. In awarding attorney fees in a common fund case, the Court

                                                -7-
      Case 2:18-cv-02043-KHV-JPO Document 74 Filed 08/28/19 Page 8 of 13




need not use the lodestar formulation to evaluate this factor when, in its judgment, the Court

derives a reasonable fee by giving greater weight to other factors, the basis of which is clearly

reflected in the record.    Bruner v. Sprint/United Mgmt. Co., No. 07-2164-KHV, 2009 WL

2058762, at *5 (D. Kan. July 14, 2009); Barbosa, 2015 WL 4920292, at *8. The presumptively

reasonable attorney fee is the product of reasonable hours multiplied by a reasonable rate, which

yields a “lodestar” figure that is subject to adjustment. Lippoldt v. Cole, 468 F.3d 1204, 1222

(10th Cir. 2006); Jackson v. Austin, 267 F. Supp. 2d 1059, 1063-64 (D. Kan. 2003). Plaintiffs

bear the burden of establishing entitlement to an award and documenting the appropriate hours

expended and hourly rates. Jackson, 267 F. Supp. 2d at 1063-64 (citing Case v. Unified Sch. Dist.

No. 233, 157 F.3d 1243, 1249-50 (10th Cir. 1998)).

       Here, plaintiffs’ assert that counsel dedicated over 300 hours to litigating this dispute. In

support, plaintiffs’ counsel filed a two-page affidavit which states that the firm requires attorneys

to contemporaneously record time, that the firm typically bills clients on an hourly basis and that

counsel reviewed the relevant time records which reflect that his or her firm spent 300 hours on

this case. The affidavit further states that plaintiffs’ counsel reviewed the firm’s records regarding

recoverable costs which amount to $3,958.52.

       Plaintiffs’ counsel has not provided the Court adequate factual support or documentation

for the fee and costs request. The Court must determine a reasonable fee award, which is the

product of a reasonable rate multiplied by hours reasonably spent on the litigation. Lippoldt v.

Cole, 468 F.3d 1204, 1222 (10th Cir. 2006). Without time records to demonstrate that the hours

he or she recorded were reasonable, information regarding his or her typical hourly rate or specific

dates on which he or she recorded the relevant hours, the Court cannot determine whether the time



                                                 -8-
      Case 2:18-cv-02043-KHV-JPO Document 74 Filed 08/28/19 Page 9 of 13




and labor counsel claims to have expended on this matter was reasonable.5 Plaintiffs’ counsel has

failed to carry the burden of establishing the reasonableness of the hours expended and the hourly

rates which he or she seeks.

          B. Novelty And Difficulty Of Questions Presented

          The issues in this case were neither factually complicated nor novel.

          C. Skill Requisite To Perform The Legal Service Properly

          Although plaintiffs’ counsel states that his or her firm “regularly practices in all areas of

labor and employment law,” Declaration Of Morgan L. Roach (Doc. #67-2), the parties presented

three unacceptable collective action settlement agreements to the Court before they determined to

settle only two individual claims for a total of $13,894.64. In light of the simplicity of the issues,

this case did not require a high level of skill to properly perform the legal service. Furthermore,

plaintiffs’ counsel exhibited below-average expertise, particularly for an attorney who purports to

specialize in labor and employment matters.

          D. Preclusion Of Other Work

          Plaintiffs’ counsel has not provided any evidence that this case precluded him or her from

conducting other business. Plaintiff filed the complaint on January 25, 2018, and counsel’s claim

that his or her firm expended 300 hours on this case makes it apparent that this was not a full-time

effort.

          E. Customary Fee

          While the Tenth Circuit applies a hybrid approach in determining the reasonableness of



          5
                 Without any timesheets or documentation to show otherwise, the Court suspects
that a large portion of the 300 hours which counsel recorded occurred after the parties had reached
the initial settlement and includes hours spent representing putative class members other than
Christeson and Hills.
                                                -9-
     Case 2:18-cv-02043-KHV-JPO Document 74 Filed 08/28/19 Page 10 of 13




fees in common fund cases, the customary fee award is typically a percentage of the fund. See

Rosenbaum, 64 F.3d at 1445; Gottlieb, 43 F.3d at 482. This Court has also typically applied the

percentage of the fund method when awarding fees in common fund, FLSA collective actions.

Bruner, 2009 WL 2058762, at *7. The Court has approved fee awards in such cases ranging from

four per cent to 58 per cent of the common fund, which has resulted in total fee awards ranging

from a few thousand dollars to over $5 million. Id.

       Here, plaintiffs request a fee and costs award that is 136 per cent of the total recovery to

plaintiffs. Excluding costs, plaintiffs request fees which are 108 per cent of plaintiffs’ combined

recovery. This fee request is excessive.

       F. Whether The Fee Is Fixed Or Contingent

       Although plaintiffs’ counsel states that his or her firm typically bills clients on an hourly

basis, plaintiffs do not state what kind of fee arrangement they have with counsel, or what hourly

rates counsel typically charges.

       G. Time Limitations

       Plaintiffs’ counsel offers no evidence that plaintiffs imposed any time limitations on

counsel during the litigation process. Although it is evident that the impending trial date of

September 16, 2019 put pressure on counsel, any crisis was one of counsel’s own making. In its

order rejecting the parties’ first settlement agreement, the Court stated that “[i]f the parties wish to

proceed with the settlement, they should file a motion for conditional certification of the proposed

settlement class, preliminary approval of the proposed settlement and approval of the proposed

notice to putative class members.” See Memorandum And Order (Doc. #35) filed January 29,

2019 at 9. The parties did not file a renewed motion for preliminary settlement approval until

after the Court issued an order setting the case for trial – nearly three months later. See Order

                                                 -10-
     Case 2:18-cv-02043-KHV-JPO Document 74 Filed 08/28/19 Page 11 of 13




Setting Trial Date (Doc. #37) filed April 25, 2019. In addition, the parties repeatedly filed unfair

and unreasonable settlements. Counsel was being dilatory and failed to adequately consult

relevant law, including the Court’s prior decisions, before filing three unacceptable settlement

agreements.

       H. Amount Involved And Results Obtained

       Plaintiffs’ counsel achieved favorable results for plaintiffs.

       I. Experience, Reputation And Ability Of Counsel

       As noted, despite the claim of plaintiffs’ counsel that his or her firm “regularly practices in

all areas of labor and employment law,” Declaration Of Morgan L. Roach (Doc. #67-2), the Court

questions counsel’s ability in this area.

       J. “Undesirability” Of The Case

       Nothing in the record indicates that this case was undesirable for plaintiffs’ counsel.

       K. Nature And Length Of The Professional Relationship With Client

       Plaintiffs’ counsel presents no evidence of any pre-existing attorney/client relationship

with plaintiffs. The meaning of this factor, however, and its effect on the calculation of a

reasonable fee has always been unclear, and courts applying the Johnson factors typically state

that this factor is irrelevant or immaterial. Bruner, 2009 WL 2058762, at *9 (citing Ruiz v.

Estelle, 553 F. Supp. 567, 594 (S.D. Tex. 1982)); Barbosa, 2015 WL 4920292, at *12.

       L. Awards In Similar Cases

       Plaintiffs assert that their request of a $15,000.00 fee award for a $13,894.64 total recovery

to plaintiffs represents a “roughly 1:1 ratio in comparison with the recovery to [plaintiffs],” is

“reasonable by any measure, analysis, or set of factors” and is consistent with this Court’s guidance

in prior orders. Plaintiffs’ Unopposed Motion (Doc. #67) at 10-11. In support, plaintiffs cite one

                                                -11-
      Case 2:18-cv-02043-KHV-JPO Document 74 Filed 08/28/19 Page 12 of 13




case: McFeeters v. Brand Plumbing, Inc., No. 16-1122-EFM-KGS, 2017 WL 6451104 (D. Kan.

Dec. 18, 2017).

       In McFeeters, the court approved an FLSA settlement in which plaintiffs received a

combined total of $6,529.00 and counsel received a cost and fee award of $8,851.00. Id. at *1-

*2.   Counsel provided the Court a fee statement which reflected time and expenses and

documented that four individuals had recorded a total of 32.20 hours on the case. The fee

statement indicated that the hourly rate of the four individuals ranged from $95.00 to $325.00 and

that plaintiffs’ counsel did not include in the request any time spent on the case after the parties

had reached the initial settlement. McFeeters, 2017 WL 6451104, at *2.

       Here, counsel has not informed the Court of his or her typical hourly rate, what tasks he or

she included in the 300 hours or why 300 hours were necessary to resolve this case. See Bruner,

2009 WL 2058762, at *5 (denying request for attorney fees and costs in common fund case where

record did “not include any contemporaneous record of hours worked, . . . [did] not identify who

worked on the case, . . . [did] not explain what customary rates or contingent fee rates for those

individuals would be . . . . [, and did] not address what prevailing market rates for th[e] work would

be”). Counsel’s lack of briefing on the lodestar factors, failure to produce timesheets or other

documentation and substandard performance throughout this litigation makes an $18,958.52 fee

and costs award excessive.

       Based on the Johnson factors, the Court finds that an award of $3,473.66 for attorney fees

and costs is reasonable. This represents 25 per cent of plaintiffs’ combined recovery (i.e., 25 per

cent of $13,894.64).

       IT IS THEREFORE ORDERED that Plaintiffs’ Unopposed Motion For Approval Of

Settlement Agreement And Release And Motion For Dismissal Of Lawsuit With Prejudice (Doc.

                                                -12-
     Case 2:18-cv-02043-KHV-JPO Document 74 Filed 08/28/19 Page 13 of 13




#67) filed August 9, 2019 is SUSTAINED in part. The Court approves the settlement agreement

with the following exception: the Court finds that an award of $3,473.66 for attorney fees and costs

is reasonable. In accordance with the settlement agreement, any remaining funds shall return to

the settlement fund for distribution to plaintiffs.

        Dated this 28th day of August, 2019 at Kansas City, Kansas.

                                                        s/ Kathryn H. Vratil
                                                        KATHRYN H. VRATIL
                                                        United States District Judge




                                                 -13-
